UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6982


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MEBLIN XIOMAR FIGUEROA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Norman K. Moon, Senior
District Judge. (6:05-cr-00024-nkm; 7:07-cv-00329-NKM; 6:11-cv-
80427-NKM-RSB)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Meblin Xiomar Figueroa, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United   States  Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Meblin Xiomar Figueroa seeks to appeal the district

court’s order construing his Fed. R. Civ. P. 60(b) motion as a

successive    28   U.S.C.A.    § 2255     (West        Supp.       2013)    motion,    and

dismissing it on that basis.          We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

             When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely    filing   of   a   notice   of       appeal    in     a    civil    case     is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

             The district court’s order was entered on the docket

on March 30, 2012.          The notice of appeal was filed on June 11,

2013. *   Because Figueroa failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3